Exhibit 10.17

May 7, 2020

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

Attn:  Michael Faust,

Chief Executive Officer and President

Dear Mr. Faust:

 

Reference is hereby made to:

 

(i)

that certain Third Amended and Restated Credit and Security Agreement dated as
of September 26, 2018, entered into among SAExploration, Inc., a Delaware
corporation (the “Borrower”), SAExploration Holdings, Inc. (the “Parent”), the
other Guarantors party thereto, the Lenders party thereto and Cantor Fitzgerald
Securities, as administrative agent and collateral agent for the Lenders (as
amended, supplemented or otherwise modified, the “Credit Agreement”), and

 

(ii)

that certain Forbearance Agreement dated April 13, 2020, among the Borrower, the
Parent, the other Guarantors, and the Lenders party thereto (the “Forbearance
Agreement”).

 

This consent letter (this “Consent”) relates to the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement. All references to
sections in this Consent shall be to sections of the Credit Agreement unless
otherwise indicated.

 

The Borrower has informed the Administrative Agent that the Borrower has applied
for an unsecured loan under the Small Business Administration Paycheck
Protection Program (as part of the CARES Act (hereinafter defined)) in a
principal amount not to exceed $10.0 million (the “PPP Loan”).  The restrictions
in Section 7.1 of the Credit Agreement and in the Forbearance Agreement do not
currently allow the Borrower or the other Loan Parties to incur the PPP Loan.

The Borrower has requested that the Required Lenders consent to the PPP Loan,
and the Lenders signatory hereto which constitute Required Lenders do hereby
consent to the incurrence of unsecured Indebtedness under the PPP Loan,
notwithstanding anything in Section 7.1 or in the Forbearance Agreement to the
contrary; provided that, (i) at all times when the PPP Loan is outstanding, each
Loan Party will maintain its eligibility for such PPP Loan and take all actions
necessary to stay in compliance with the requirements applicable to such PPP
Loan under The Coronavirus Aid, Relief, and Economic Security Act, Public Law
No: 116-136 (as amended, modified, or supplemented, the “CARES Act”), (ii) each
Loan Party shall take all action necessary to cause the maximum portion of the
PPP Loan which is eligible to be forgiven in accordance with the CARES Act,
(iii) the maturity date for the PPP Loan shall not occur prior to the Maturity
Date under the Credit Agreement and (iv) the loan documents evidencing the PPP
Loan (“PPP Loan Documents”) shall not be amended in a manner adverse to the
interests of the Lenders including without limitation by securing the PPP Loan
with collateral.  The parties hereto agree that any default under or breach of
the PPP Loan Documents shall constitute an Event of Default under the Credit
Agreement.  For the avoidance of doubt, upon its incurrence the PPP Loan will
constitute Indebtedness for all purposes under the Credit Agreement and the
other Loan Documents until such time as the obligation to repay the  PPP Loan is
forgiven and/or paid (as applicable) in accordance with its terms

1

--------------------------------------------------------------------------------

May 7, 2020

Page 2

Each of the Borrower, the Parent and the Guarantors hereby expressly (a)
acknowledges the terms of this Consent, and (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly set forth herein.

The foregoing consent is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Credit Agreement, the Forbearance Agreement or any other
Loan Document or any of the documents referred to therein, (b) except as
expressly set forth herein, impair or prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement, the Forbearance Agreement or any
other Loan Document or any of the documents referred to therein, or (c)
constitute any course of dealing or other basis for altering any obligation of
the Borrower, the Parent or the other Guarantors or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the Forbearance Agreement, the other Loan Documents, or any other contract or
instrument.  Granting the consent set forth herein does not and should not be
construed to be an assurance or promise that any consent or waiver will be
granted in the future.  

This Consent (including, but not limited to, the validity and enforceability
hereof) shall be governed by, and construed in accordance with, the laws of the
State of New York.

This Consent is a “Loan Document” as defined and described in the Credit
Agreement and all of the terms and provisions of the Credit Agreement relating
to Loan Documents shall apply hereto.

This Consent may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of this Consent by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

This Consent, the Credit Agreement, the Forbearance Agreement and the other Loan
Documents  represent the final agreement between the parties  with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no subsequent oral agreements among the parties with respect to the subject
matter hereof.

If the foregoing correctly states your understanding with respect to the matters
stated in this Consent, please acknowledge by signing in the space provided
below. The undersigned Lenders party hereto have caused this Consent to be
executed and delivered as of the date first above written.

[Signature Pages Follow]

 

 

2

--------------------------------------------------------------------------------

 

LENDERS:

WHITEBOX ASYMMETRIC PARTNERS, L.P.

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

By:

Whitebox Advisors LLC, its investment manager

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

WHITEBOX CREDIT PARTNERS, L.P.

 

By:

Whitebox Advisors LLC, its investment manager

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

 

 

3

--------------------------------------------------------------------------------

 

LENDERS

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

By:

Highbridge Capital Management, LLC, as Trading Manager and not in its individual
capacity

By: /s/ Jonathan Segal

Name: Jonathan Segal

Title: Managing Director

HIGHBRIDGE TACTICAL CREDIT
MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

By:

Highbridge Capital Management, LLC, as Trading Manager and not in its individual
capacity

By: /s/ Jonathan Segal

Name: Jonathan Segal

Title: Managing Director




4

--------------------------------------------------------------------------------

 

LENDER:

JOHN PECORA

By: /s/ John Pecora

 

5

--------------------------------------------------------------------------------

 

Accepted and Agreed to as of the date first written above by:

BORROWER:

SAEXPLORATION, INC.

By: /s/ Michael J. Faust

Name:  Michael J. Faust

Title:  Chief Executive Officer and President

GUARANTORS:

SAEXPLORATION HOLDINGS, INC.

SAEXPLORATION SUB, INC.

NES, LLC

SAEXPLORATION SEISMIC SERVICES (US), LLC

By: /s/ Michael J. Faust

Name:  Michael J. Faust

Title:  Chief Executive Officer and President of
each of the foregoing companies

 